Citation Nr: 1216992	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

(The Board addresses the claim of entitlement to an evaluation in excess of 20 percent for bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties, in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2010 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

On his January 2009 substantive appeal, the Veteran requested a Travel Board hearing.  In November 2010, the Veteran, acting through his representative, submitted a statement withdrawing his request for a hearing. 


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's PTSD has been manifested by depression, irritability, intrusive thoughts, nightmares, difficulty sleeping, hypervigilence, decreased concentration, decreased energy and focus, and suicidal ideation, all of which resulted in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  During this time frame, the Veteran was shown to have Global Assessment of Functioning (GAF) scores ranging from 45 to 55.

2.  The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim seeking an increased initial evaluation for PTSD arises from his disagreement with the initial evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Compliant notice with respect to the claim for TDIU was provided in January 2010.  

The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO provided the Veteran with a VA examination for PTSD in April 2010.  The examination was performed by a VA physician who had reviewed the Veteran's claims file, reviewed with the Veteran his history of PTSD, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  An earlier VA psychiatric examination was conducted in April 2008.  

There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In June 2008, the RO granted service connection at a 50 percent evaluation for PTSD, effective from January 2008.  The Veteran timely filed an appeal of this decision seeking an increased initial evaluation.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.   VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2011).

A January 2008 Vet Center report noted the Veteran's complaints of depression, intrusive thoughts, nightmares, difficulty sleeping, and irritability.  The Veteran described his spouse as wonderful and supportive, and also described his family situation as a "good family".  The report noted that he had worked 20 years as a laborer prior to becoming a police officer in 1989.  Mental status examination revealed the Veteran to be neat, friendly, and cooperative, with average intelligence, appropriate speech, and full orientation.  The report noted that his affect was flat, blunted, that his motor activity was tense, and judgment fair, and that he had suicidal ideation and chronic depression.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 45 currently, and 49 in the past year.

In April 2008, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The report noted the Veteran's complaints of having nightmares, waking up startled and anxious, intrusive thoughts of Vietnam, and hypervigilence.  The Veteran reported that he was close to his family, although he also reported a great deal of emotional distance.  He indicated that he and his spouse did not get along together, and that he had lost touch with his only close friend.  Mental status examination revealed that the Veteran was cooperative, casually dressed, with good eye contact.  The VA examiner noted that the Veteran was able to maintain activities of daily living, including personal hygiene, and there was no evidence of a thought disorder.   The report noted that the Veteran was working full time as a Denver police officer, that he had been in this position for the past 18 years, and that his employment was impaired due to problems with irritability, low motivation, and decreased concentration at work.  He denied having had any panic attacks.  The report concluded with diagnoses of PTSD and depressive disorder, not otherwise specified, as likely as not related to his PTSD.  The report listed a GAF score of 55, signifying occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  

A November 2008 Vet Center treatment report noted the Veteran's complaints of irritability, intrusive thoughts, nightmares, difficulty sleeping, poor memory, poor concentration, social isolation, and suicidal ideations.  The Veteran indicated that he was married to a wonderful woman.  The physician noted that the Veteran was tenuously hanging on to his employment.  The report concluded with a diagnosis of PTSD, chronic and delayed onset, and listed a GAF score of 49.

A February 2009 incident report noted that the Veteran had a tendency at times to be argumentative and confrontational with his supervisors, particularly during open team meetings.  

In January 2010, the Veteran filed a claim seeking TDIU benefits.  

A January 2010 statement from the Veteran's employer indicated that the Veteran remained employed as a police officer.

A February 2010 Vet Center treatment report noted the Veteran's complaints of irritability, intrusive thoughts, nightmares, difficulty sleeping, poor memory, poor concentration, and social isolation.  The Veteran also reported having very strong suicidal ideations.  The report indicated that the Veteran had been essentially isolated at work to keep him away from others.  The report concluded with a diagnosis of PTSD, chronic and severe, and listed a GAF score of 47 (50 in the past year).

A letter of resignation, dated March 31, 2010, and signed by the Veteran, indicated that he was resigning from his employment as a police officer as a result of his PTSD symptoms, including difficulty sleeping, concentrating, and irritability.

In April 2010, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran indicated that he had recently resigned from his employment as a police officer in order to avoid being fired.  The examination report also noted his complaints of depression, irritability, intrusive thoughts, nightmares, difficulty sleeping, hypervigilence, decreased concentration, decreased energy and focus, and suicidal ideation.  Mental status examination revealed the Veteran to be casually dressed and groomed, with blunted effect; articulate, logical, and goal oriented speech; and at least average intellect.  His thought processes and communication skills showed some deficits of short-term and working memory, and his social functioning was grossly intact, but  could be irritable and isolative.  The report concluded with diagnoses of PTSD, chronic, moderate; and dysthymic disorder, chronic, moderate to severe, and listed a GAF score of 53.  The VA examiner opined that the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment.  

An April 2010 Vet Center treatment report noted that the Veteran had recently quit his employment with the police department due to his inability to interact with his coworkers.  The physician opined that the Veteran was unemployable, and that finding work that offers simple work tasks in a loosely supervised environment was not realistic and would greatly diminish the Veteran's already weakened self esteem in terms of jobs that are available at this level.

A December 2010 Vet Center report noted that the Veteran continued to have severe symptoms of PTSD, including intrusive thoughts, nightmares, feelings of hopelessness, anger, rage, suicidal ideation, and major depression.  The reviewing psychiatrist then opined that the Veteran was clearly unemployable.

A statement from the Veteran's former coworker, received in March 2012, noted that he had witnessed the Veteran lose his temper and yell at coworkers and supervisors on numerous occasions.  

A statement from the Veteran's spouse, received in March 2012, noted that the Veteran did not have any friends, was afraid to show his emotions, had difficulty concentrating, and exhibited anger at times for no apparent reason.  

A March 2012 vocational opinion was received from a private rehabilitative service.  The examiner noted that the Veteran's claims file had been reviewed.  The report noted that manifestations of the Veteran's PTSD would make work-related tasks difficult, including maintaining concentration, memory, interacting with supervisors and the public, motivation issues and irritability, sleep issues, avoidant behavior, detachment, and social withdrawal.  The examiner then opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful activity level due to the severity of his service-connected impairments.  In support of this opinion, the examiner noted that the Veteran would have significant difficulties with concentration and pace, social interaction and attendance due to the severity of his PTSD.

I.  Increased Evaluation for PTSD

Since the initial grant of service connection, the Veteran's PTSD has been assigned GAF scores ranging from 45 to 55.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The Veteran's PTSD was shown to have been manifested by depression, irritability, intrusive thoughts, nightmares, difficulty sleeping, hypervigilence, decreased concentration, decreased energy and focus, and suicidal ideation.  These symptoms are contemplated in the 50 percent evaluation currently assigned.  

Although the Veteran reported complaints of suicidal ideation, there was no evidence of any other manifestations rising to the level which would warrant an increased evaluation of 70 percent.  There is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).   The Veteran was consistently described in treatment reports as neat, friendly, and cooperative, with average intelligence, appropriate speech, and full orientation.  Taken as a whole, the manifestations of the Veteran's PTSD are most analogous to those considered part of a 50 percent evaluation.

While the Veteran is shown to have had some difficulty in establishing and maintaining effective work and social relationships, this level of impairment is considered in his currently assigned 50 percent disability rating.  A January 2008 Vet Center intake report noted that that the Veteran described his relationship with his spouse as wonderful and supportive, and also indicated that his family was good.  A May 2008 treatment report noted that the Veteran had connected with an old friend.  A January 2010 treatment report noted that the Veteran described his holidays as being good, that his spouse and granddaughter were most important to him; and that his family keeps him alive.  

While the Board acknowledges the Veteran has significant symptoms from his PTSD, these symptoms are clearly contemplated by the assigned 50 percent disability rating.  As noted above, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's PTSD have not been shown to result in occupational and social impairment with deficiencies in most areas.  Hart, 21 Vet. App. 505 (2007).  

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation assigned is not inadequate.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The preponderance of the evidence is against a rating in excess of 50 percent for PTSD; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a veteran is entitled to TDIU, consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran's service-connected disabilities meet the schedular percentage requirements, effective January 2008.  Specifically, his service-connected disabilities include: PTSD, evaluated as 50 percent disabling; residuals of fractured right wrist, evaluated as 20 percent disabling; residuals of third degree burns of right lower extremity, evaluated as 10 percent disabling; bilateral defective hearing, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals of fractured right great toe, residuals of second degree burn scar to the left lower extremity, residuals of third degree burns right upper extremity, residuals of third degree burns scar on the left upper extremity, and residuals of second degree burn scar on face, all rated noncompensable (0 percent).

The evidence of record also indicates that the Veteran remained employed until April 1, 2010.

The current symptomatology associated with the Veteran's service-connected PTSD has been described above.  Of particular significance, the March 2012 vocational rehabilitative opinion from a private physician that had reviewed the Veteran's claims file concluded that the Veteran was totally and permanently precluded from performing work at a substantial gainful activity level due to the severity of his service-connected disabilities.  In support of this opinion, the physician stated that the Veteran's PTSD symptoms would make work-related tasks difficult, including maintaining concentration, memory, interacting with supervisors and the public, motivation issues and irritability, sleep issues, avoidant behavior, detachment, and social withdrawal.  The physician also noted that the Veteran would have significant difficulties with concentration and pace, social interaction and attendance due to the severity of his PTSD.  A similar conclusion was noted in the December 2010 Vet Center report, in which the reviewing psychiatrist opined that the Veteran was clearly unemployable.

Given these evaluations, along with the Veteran's contentions herein, the Board finds that the Veteran has been unemployed since April 1, 2010, and with consideration of the evidence that indicates manifestations of the Veteran's service-connected disabilities prevent the Veteran from obtaining or retaining substantially gainful employment, TDIU is warranted.



ORDER

An evaluation in excess of 50 percent for PTSD is denied.

TDIU is granted, effective April 1, 2010, subject to controlling regulations applicable to the payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


